IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 01-40534
                           Summary Calendar



MAURICE GREER,

                                           Plaintiff-Appellant,

versus

UNKNOWN BRAMHALL, Lieutenant,

                                           Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 5:00-CV-312
                       --------------------
                          March 18, 2002

Before KING, Chief Judge, and JOLLY and DeMOSS, Circuit Judges.

PER CURIAM:*

     Maurice Greer, Wisconsin state prisoner 280377, appeals the

district court’s order administratively closing this case until

he is able to come to court in Texas.    The district court’s order

administratively closing the case is the equivalent of a final

judgment and, thus, it is an appealable order.     See Patton v.

Jefferson Correctional Center, 136 F.3d 458, 460-61 & n.3 (5th

Cir. 1998)(citing Muhammad v. Warden, Baltimore City Jail, 849
F.2d 107, 112-13 (4th Cir. 1988)); Johnson v. State of Texas, 878



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                              No. 01-40534
                                   -2-

F.2d 904, 905 (5th Cir. 1989); McKnight v. Blanchard, 667 F.2d
477, 478-79 (5th Cir. 1982).

      The district court abused its discretion in administratively

closing the case indefinitely at this stage of the proceeding

without allowing some development of the case and without

considering alternative means of disposition of the case, such as

motions or settlement.   Nor did the district court make a

determination that the case was ripe for trial and that Greer’s

presence at trial would be necessary.        See Patton, 136 F.3d at

461 & n.3; McKnight, 667 F.2d at 479; Muhammad, 849 F.2d at 111-

13.   We therefore vacate the district court’s order

administratively closing the case and remand the case for further

consideration.

      The district court did not abuse its discretion in denying

Greer’s motion for appointment of counsel because Greer’s

pleadings adequately presented the facts and legal issues in the

case.    See Ulmer v. Chancellor, 691 F.2d 209, 212 (5th Cir.

1982).

      VACATED AND REMANDED.